MEMORANDUM **
Rosa Maria Rangel-Garcia, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s (“IJ”) order of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We deny the petition for review.
The IJ did not abuse her discretion in denying Rangel-Garcia an indefinite continuance, where the IJ had previously continued proceedings on three occasions and Rangel-Garcia failed to show that she was presently eligible for any form of relief. See Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.